Opinion by
Watkins, J.,
This is an unemployment compensation case in which the claimant, Charles E. Trabold, was denied benefits because he failed to accept an offer of suitable work without good cause under the provisions of Section 402(a) of the Unemployment Compensation Law, 43 PS §802(a) ; that he was not available for work under Section 401(d) of the law, 43 PS §801 (d) ; and that because of his failure to accept a referral for work because of his intention to remain unemployed until recalled by his former employer, his application for benefits was invalid within the meaning of Section 401(c) of the law, 43 PS §801 (c), as defined in Section 4(w) of the law, 43 PS §753(w). The Bureau of Employment Security, the Referee and the Board of Review, all, so decided.
The findings of fact disclose that the claimant was last employed as a tool and die maker by the Coliman Manufacturing Company, Erie, Pennsylvania. His last day of work was November 18, 1958. On April 2, 1959, the local employment office offered the claimant a referral to a possible job opportunity with the East Side Machine Products, Erie, Pa., as a tool maker. He re*487ported for an interview. During the interview he informed the prospective employer that he would rather they would consider some other applicant because he would accept a recall to his last employment if it were offered to him. He also stated that he did not think he could do the work required.
These findings are supported by competent evidence and are binding on this Court. Davis Unemployment Compensation Case, 187 Pa. Superior Ct. 116, 144 A. 2d 452 (1958). We believe it is only necessary to discuss the refusal of benefits based on Section 402(a) of the law, 43 PS §802(a). The pertinent section of this act reads as follows: “An employe shall be ineligible for compensation for any week—(a) in which his unemployment is due to failure, without good cause, either to apply for suitable work at such time and in such manner as the department may prescribe, or to accept suitable work when offered to him by the employment office or by any employer. . . .”.
The principal object of the Unemployment Compensation Law is to alleviate economic distress in individual cases and we have held that sound policy requires that a claimant, who refuses suitable employment, may remain eligible for benefits only where there is some justifiable and compelling reason for the refusal of work. Suska Unemployment Compensation Case, 166 Pa. Superior Ct. 293, 70 A. 2d 397 (1950).
This claimant had been unemployed from November 18, 1958 and it was on April 2, 1959 when he, in effect, refused the offer of employment. It should be noted that his former employment was that of tool and die maker but he seemed to discourage the possibility of obtaining the refei'red employment by stating that he did not think he could do the work required and that further, he would accept a recall from his former employer. He had no knowledge as to when this recall might take place and he was already unemployed since *488November. Under these circumstances we do not believe that this claimant had a valid reason for refusing the referral and that his discussion with the prospective employer, that resulted in the denial of work, negatived his good faith in seeking a position. His attitude was indicative of a want of good faith and his failure to accept suitable work when offered, thereby rendered him ineligible for benefits. Brilhart Unemployment Compensation Case, 159 Pa. Superior Ct. 567, 569, 49 A. 2d 260 (1946) ; Wojciechowshi Unemployment Compensation Case, 186 Pa. Superior Ct. 362, 142 A. 2d 756 (1958); Raishin Unemployment Compensation Case, 186 Pa. Superior Ct. 37, 140 A. 2d 467 (1958).
We also agree with the board that this claimant, limiting his willingness to work only to a recall by his former employer so restricted his employability as to render him unavailable and detach him from the labor market, so making him ineligible for benefits under Section 401(d) of the Unemployment Compensation Law, 43 PS §801 (d). Pinto Unemployment Compensation Case, 168 Pa. Superior Ct. 540, 79 A. 2d 802 (1951).
Decision affirmed.